Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 3/1/2022. Currently claims 12-27 are pending with claims 23-27 being newly added.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 3/1/2022, with respect to the previous interpretation that the limitation “an emitting unit configured to emit laser pulses based on pulse parameters” in claim 21 being interpreted under means plus function no longer applies based on applicant’s amendment replacing the placeholder “emitting unit” with a “LIDAR sensor” have been fully considered and are persuasive.  The previous interpretation of claim 21 having “means plus function” interpretation no longer applies. 
Applicant’s amendment to claim 22 to remove the placeholder “emitting unit” with “LIDAR sensor” removes the previous interpretation that this claim contains limitations interpreted under “means plus function” as stated in the previous office action (non-final rejection mailed on 1/6/2022).
Applicant’s arguments, see pg. 6, filed 3/1/2022, with respect to the rejection(s) of claim(s) 12-20 and 22 under 35 USC 102(a)(2) as being anticipated by Dick and claim 21 as being unpatentable over Dick in view of Vogler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Charles et al (US 20170045721) and Donovan et al (US 20180259623).

Claim Objections
Claims 12-27 objected to because of the following informalities:  Independent claims 12, 21 and 22 all recite the acronym LIDAR. LIDAR should be defined in the claim. For example, using claim 1 as an example for all the independent claims. Claim 1 should be amended from:
“checking whether laser pulses which were emitted by a LIDAR sensor within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion”
To:
“checking whether laser pulses which were emitted by a light detection and ranging (LIDAR) sensor within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12-20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al (US 9579153) hereafter known as Dick in view of Charles et al (US 20170045721) hereafter known as Charles.

Independent Claims:
Claim 12:
Dick discloses:
A method for emitting laser light in the form of laser pulses [see abstract… “A device and a method for the femtosecond laser surgery of tissue, especially in the vitreous humor of the eye. The device includes an ultrashort pulse laser with pulse widths.”], the method comprising the following steps: 
planning a laser pulse based on pulse parameters [see Col. 6 lines 24-30… in particular “It is particularly preferred that the data are first transmitted to the control device for calculating preferred incision geometries which approach the desired change of the vitreous humor or the retinal tissue.” And abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps”]; 
checking whether laser pulses which were emitted within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion [see Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.” And see abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz.” These sections indicate defining the pulses with predefined time intervals, and preset energy criterion]; and 
emitting the planned laser pulse using an emitting unit if the energy criterion is met, and not emitting the planned laser pulse or reducing a power of the laser pulse if the energy criterion is not met [see Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.” and see Fig. 1 element 20 and “In addition, a processing laser 20 is provided.”] 
	However, Dick fails to disclose using a LIDAR sensor to determine optical measurements and to plan laser pulsing. Instead, Dick discloses using optical coherence tomography to determine optical measurements and to plan laser pulsing [see Col. 2 lines 55-65… “In addition to the outlined therapeutic laser scanner optical system, the device according to the invention furthermore consists of a navigation system coupled thereto and which comprises, e.g., a confocal optical detection and/or optical coherence tomography (OCT) and/or further optical measurement methods”]. Thus, Dick fails to disclose “checking whether laser pulses which were emitted by a LIDAR sensor within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion” and “emitting the planned laser pulse using the LIDAR sensor an emitting unit if the energy criterion is met, and not emitting the planned laser pulse or reducing a power of the laser pulse if the energy criterion is not met”.
Charles discloses that not only OCT (optical coherence tomography), but also a light detection and ranging system (i.e. a system with LIDAR sensors) can also be used to determine optical measurements and to plan laser pulsing [see para 19… “In different examples, time-of-flight module 330 may be on optical coherence tomography system (OCT system), a Light Detection and Ranging system (LIDAR system), or an optical range finder. In each case, time-of-flight module 330 uses an optical signal to determine the distance to an eye structure 75 being sensed.”] in the analogous art of ophthalmology [see para 1… “The present invention relates to using optical time-of-flight technology to focus a microscope during retinal surgery.”].
Since both Dick and Charles disclose two independent ways to measure optical properties of an eye and to plan laser pulsing (OCT and a system using LINDAR sensors respectively), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dick by not only using a OCT system, but also LINDAR sensors similarly to that disclosed by Charles, because absent unexpected results one of ordinary skill in the art at the time the invention was filed would expect the use of two different ways to measure optical properties and to plan laser pulsing to improve the precision of the laser system, and if not the use of both would provide the same precision.

Regarding claim 22: 
A laser system for emitting laser light [see abstract… “A device and a method for the femtosecond laser surgery of tissue, especially in the vitreous humor of the eye”], comprising: 
a laser device configured to emit laser pulses based on pulse parameters [see Fig. 1 element 20 and Col. 6 lines 5-20… “In addition, a processing laser 20 is provided” and abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz.”]; and 
a controller configured to activate the emitting unit [see Fig. 1 element 40 and Col. 6 lines 1-25… in particular “The detection device 10 and the processing laser 20 are connected to a control device 40.” And “This information is transmitted to the control device 40 which calculates firing coordinates (and thus the spot distances) for the processing laser 20 using, e.g., a finite element model.”]
the controller configured to: 
plan a laser pulse based on pulse parameters [see Col. 6 lines 24-30… in particular “It is particularly preferred that the data are first transmitted to the control device for calculating preferred incision geometries which approach the desired change of the vitreous humor or the retinal tissue.” And abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps”]; 
check whether laser pulses which were emitted within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion [see Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”]; and 
emit the planned laser pulse using the emitting unit if the energy criterion is met, and not emit the planned laser pulse or reduce a power of the laser pulse if the energy criterion is not met [see Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”].
However, Dick fails to disclose using a LIDAR sensor to determine optical measurements and to plan laser pulsing. Instead, Dick discloses using optical coherence tomography to determine optical measurements and to plan laser pulsing [see Col. 2 lines 55-65… “In addition to the outlined therapeutic laser scanner optical system, the device according to the invention furthermore consists of a navigation system coupled thereto and which comprises, e.g., a confocal optical detection and/or optical coherence tomography (OCT) and/or further optical measurement methods”]. Thus, Dick fails to disclose “checking whether laser pulses which were emitted by a LIDAR sensor within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion” and “emitting the planned laser pulse using the LIDAR sensor if the energy criterion is met, and not emitting the planned laser pulse or reducing a power of the laser pulse if the energy criterion is not met”.
Charles discloses that not only OCT (optical coherence tomography), but also a light detection and ranging system (i.e. a system with LIDAR sensors) can also be used to determine optical measurements and to plan laser pulsing [see para 19… “In different examples, time-of-flight module 330 may be on optical coherence tomography system (OCT system), a Light Detection and Ranging system (LIDAR system), or an optical range finder. In each case, time-of-flight module 330 uses an optical signal to determine the distance to an eye structure 75 being sensed.”] in the analogous art of ophthalmology [see para 1… “The present invention relates to using optical time-of-flight technology to focus a microscope during retinal surgery.”].
Since both Dick and Charles disclose two independent ways to measure optical properties of an eye and to plan laser pulsing (OCT and a system using LINDAR sensors respectively), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dick by not only using a OCT system, but also LINDAR sensors similarly to that disclosed by Charles, because absent unexpected results one of ordinary skill in the art at the time the invention was filed would expect the use of two different ways to measure optical properties and to plan laser pulsing to improve the precision of the laser system, and if not the use of both would provide the same precision.

Dependent Claims: 
Regarding claim 13, Col. 6 lines 35-40 of Dick [in particular… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”] and Col. 3 lines 15-20 of Dick [in particular… “When said control data are compiled, it is taken into account that in case of incisions in the vitreous humor, the radiation exposure of the retina does not exceed the known thresholds for damage.”] disclose how Dick specifically has a threshold (ie energy criterion) of maximum energy to prevent damage in a part of the eye (ie vitreous humor).

Regarding claim 14, Col. 3 lines 35-45 of Dick [see in particular “It is advantageous to distribute the incisions relatively evenly in the volume of the vitreous humor, wherein a safety distance to the retina must be observed.”] discloses relative even distributions of cuts implying a predefined minimum distance and are discrete as claimed.

Regarding claim 15, abstract of Dick [see “pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J”] discloses a maximum pulse energy of 5 microjoules which is at least a maximum of pulse energy of the planned laser pulse as  claimed.

Regarding claim 16, abstract of Dick [see “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz.”] discloses pulse repetition rates (ie a emitting a pulse pattern in a recurring manner) of between 10kHz-10MHz indicating a recurring manner of firing a pulse.

Regarding claim 17, Col. 6 lines 35-41 of Dick [see “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”] discloses a maximum value of an emission energy (ie permissible dose) for the energy criterion.

Regarding claim 18:
wherein the laser light is emitted in a scanning manner at a changing solid angle [see abstract of Dick “The laser system is coupled to a scanner system which allows the spatial variation of the focus in three dimensions (x, y and z).” Coupling of the laser light to a scanner system indicates the laser light is emitted in a scanner manner, the face that there is a variation of focus in three dimension indicates a changing solid angle]
, the solid angle being discretized in a grid made up of discrete pixels, a light output of each laser pulse striking the pixel being integrated for each pixel, and it being checked that each pixel meets the energy criterion [see Col. 6 lines 35-40 of Dick… in particular “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.” This section indicates that the total energy (i.e. the integral light output) at each section of an eye (each section of the eye is a pixel of the solid angle discretized into discrete pixels) is checked. This is because to know that the permissible dose (i.e. total energy) is exceeded at some point implies that these steps have been performed. 


Regarding Claim 19,
      wherein a time period is determined during which the laser light passes over a predefined eye opening area [see Col. 6 lines 10-20 of Dick… “A corresponding optical path can be directed from the detection device 10 and the processing laser 20 via scanner mirrors into the eye 2.  The processing laser 20 is an fs laser with a pulse duration of 300 fs”]
      a pulse group of multiple laser pulses being emittable during the time period [see abstract of Dick… “pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz”], 
       and the energy criterion having a maximum value for the laser pulses of the pulse group and/or for a distance between two pulse groups [see abstract of Dick “pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz”]

Regarding Claim 20, abstract of Dick [see “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz”] discloses pulse parameters that includes pulse width (ie a pulse length) of between 10 femtoseconds to 1 picosecond.

Regarding claim 24, Col. 3 lines 15-23 of Dick [see “For this purpose, the energy and power density are calculated locally on the retina using an optical model, and the temporal and spatial sequence of the applied pulses is varied”] discloses only using discrete laser pulses as claimed.

Independent claims:
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick in view Charles in view of Vogler et al (US 20150230978) hereafter known as Vogler.

Claim 21:
Dick discloses
A controller [see Fig. 1 element 40 and Col. 6 lines 1-25… in particular “The detection device 10 and the processing laser 20 are connected to a control device 40.”] configured to perform the following steps: 
planning a laser pulse based on pulse parameters [see Col. 6 lines 24-30… in particular “It is particularly preferred that the data are first transmitted to the control device for calculating preferred incision geometries which approach the desired change of the vitreous humor or the retinal tissue.” And abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps”]; 
checking whether laser pulses which were emitted within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion [see 
Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.” And see abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz.” These sections indicate defining the pulses with predefined time intervals, and preset energy criterion]; and 
emitting the planned laser pulse using an emitting unit if the energy criterion is met, and not emitting the planned laser pulse or reducing a power of the laser pulse if the energy criterion is not met [see Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”].
However, Dick fails to disclose using a LIDAR sensor to determine optical measurements and planning laser pulsing. Instead Dick using optical coherence tomography to determine optical measurements and to plan laser pulsing [see Col. 2 lines 55-65… “In addition to the outlined therapeutic laser scanner optical system, the device according to the invention furthermore consists of a navigation system coupled thereto and which comprises, e.g., a confocal optical detection and/or optical coherence tomography (OCT) and/or further optical measurement methods”]. Thus, Dick fails to fully disclose “a LIDAR sensor, wherein the LIDAR sensor is configured to emit laser pulses based on pulse parameters”, the controller configured to “check whether laser pulses which were emitted by a LIDAR sensor within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion” and “emit the planned laser pulse using the LIDAR sensor if the energy criterion is met, and not emitting the planned laser pulse or reducing a power of the laser pulse if the energy criterion is not met”. Additionally, Dick fails to disclose the structure controller. Thus, the structure of the controller is not known. Dick fails to disclose “A non-transitory machine-readable memory medium on which is stored a computer program including program code for emitting laser light in the form of laser pulses”
Charles discloses that not only OCT (optical coherence tomography), but also a light detection and ranging system (i.e. a system with LIDAR sensors) can also be used to determine optical measurements and to plan laser pulsing [see para 19… “In different examples, time-of-flight module 330 may be on optical coherence tomography system (OCT system), a Light Detection and Ranging system (LIDAR system), or an optical range finder. In each case, time-of-flight module 330 uses an optical signal to determine the distance to an eye structure 75 being sensed.”] in the analogous art of ophthalmology [see para 1… “The present invention relates to using optical time-of-flight technology to focus a microscope during retinal surgery.”].
Vogler discloses using a controller that is a computer with memory that stores control programs [see para 28… “The apparatus 10 includes a laser device 14, a patient adapter 16, a control computer 18, and a memory 20, which may be coupled as shown.” and “The memory 20 stores a control program 36.” ]in the analogous art of pulsed laser devices [see abstract… “a laser apparatus comprises a semiconductor laser, e.g., of the VECSEL type, for generating pulsed laser radiation”]. 
Since both Dick and Charles disclose two independent ways to measure optical properties of an eye and to plan laser pulsing (OCT and a system using LINDAR sensors respectively), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dick by not only using a OCT system, but also LINDAR sensors similarly to that disclosed by Charles, because absent unexpected results one of ordinary skill in the art at the time the invention was filed would expect the use of two different ways to measure optical properties and to plan laser pulsing to improve the precision of the laser system, and if not the use of both would provide the same precision.
Since Dick in view of Charles is silent as to the exact structure of the controller, and Volger discloses that a computer controller with memory to store programs is a known controller for pulsed laser devices, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dick in view of Charles’s controller to include a computer with memory to store programs similarly to that disclosed by Vogler and for the controller to use a program to perform the steps as this is known structure for controlling pulsed lasers

Claims 23 a is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick in view of Charles as applied to claim 12 above, and further in view of Donovan et al (US 20180259623).
Dick in view of Charles discloses the invention substantially as claimed including all the limitations of claim 12 which includes LINDAR sensors. Also, Dick in view of Charles discloses a controller that controls the preset energy of the lasers [see Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.” And see abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz.”]
	However, Dick in view of Charles is silent as to all the details of how the LINDAR sensors interact with the controller. Thus, Dick in view of Charles fails to disclose “identifying a repeating pattern of emission of the laser pulses which were emitted, the pattern including a plurality of the laser pulses, wherein the checking includes, based on the identified pattern, determining a representation of an amount of energy produced by a single instance of the pattern, which is produced by a combination of energy output by all of the plurality of the laser pulses within the pattern” as recited by claim 23.
Donovan discloses a system that includes controlling lasers based on LIDAR that includes how LINDAR information is sent to a controller [see para 54… “In yet other embodiments, the rules for firing the lasers are generated in the system processor based on operating parameters of the LIDAR system.”] that includes sending the information to a controller by using a function to determine a maximum permissible exposure which controls pulse duration and repetition rate [see para 30… “The standards define the maximum permissible exposure (MPE), which is specified as the optical power or energy that can pass through a fully open pupil, without causing any damage. The MPE is a function of energy so it is related to the laser pulse duration and repetition rate in a system where the laser pulsed (i.e. not operated continuously).”] which includes “identifying a repeating pattern of emission of the laser pulses which were emitted, the pattern including a plurality of the laser pulses” [see para 22 of Donovan “In addition, the LIDAR system 100 also include an element that can scan or provide a particular pattern of the light”] and “wherein the checking includes, based on the identified pattern, determining a representation of an amount of energy produced by a single instance of the pattern, which is produced by a combination of energy output by all of the plurality of the laser pulses within the pattern” [see claim 17 of Donovan…. “The LIDAR illuminator of claim 1 further comprising an optical sensor that measures energy density” and para 40… “It is understood by those skilled in the art that the optical beam generated by each laser source has a particular energy density as a function of position in a plane located at the measurement distance. The energy density of the light produced from multiple laser sources in the plane located at the measurement distance is the sum of the individual energy densities as a function of position in the plane resulting from the combination of optical beams. An eye-safe classification is met, for example, if the combined energy density of the combined optical beam as a function of position results in a peak energy”] in the analogous art laser systems [abstract… “A LIDAR illuminator includes a plurality of laser sources”].
Since Dick in view of Charles discloses using LIDAR to help control a laser system, but is silent as to how the LIDAR system integrates information to control the laser system and Donovan details a known way how LIDAR interacts with a controller to control laser systems, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dick in view of Charles by modifying Dick in view of Charles similarly to that disclosed by Donovan as this is a known way to control lasers through LIDAR. 


Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection to independent claim 12 is overcome as well.
Claim 26 is the broadest dependent claim. The closest prior art is Dick in view of Charles. Dick in view of Charles discloses the invention substantially as claimed including all the limitations of claim 12 as outlined above. However, Dick in view of Charles fails to disclose “determining a maximum number of laser pulses that can be consecutively emitted while the LIDAR sensor operates at a defined angular range while maintaining a predefined minimum distance between each pair of temporally adjacent ones of the laser pulses, wherein the energy criterion is based on the determined maximum number”.  Additionally, nothing in the prior art obviates this deficiency when viewed with Dick in view of Charles. Therefore, the combination of limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pei et al (US 20170307759) hereafter known as Pei.
Pei discloses 3D imaging using lidar sensors [see para 3… “More specifically, the present invention relates to three-dimensional imaging systems that may include two or more scanning lidar sensors, or may include a lidar sensor combined with a different type of optical three-dimensional sensor.”] which includes controlling the laser power from each lidar sensor to be limited to eye-safety levels (i.e. meet a predefined energy criterion) [see para 35… “The laser power of a lidar sensor may be limited to eye-safe levels. For a given laser power, the laser power density at a distance L away from the lidar sensor may be approximately proportional to inverse square of L and to inverse square of angular field of view.”]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792